Memorandum. The order of the Appellate Division should be affirmed. None of the alleged errors warrant reversal.
Adam Heil, an Armor Elevator Company employee, was injured in a fall from a vertical ladder, claimed to have been positioned improperly, which served as sole access to the upper roof of defendant’s Brooklyn brewery. From that level a stairway led directly to the elevator motor room. Use of both the ladder and the stairway was required in order to ascend from the roof to the motor room, two levels above.
The trial court correctly recognized the questions of fact, including, inter alia, those relating to section 200 of the Labor Law, and properly placed them before the jury. Further, by testimony describing and photographs depicting the sole mode of access to the elevator motor room, the record reveals that the court was correct, both factually and legally, in charging that violations of pertinent provisions of the Administrative Code of the City of New York and of the Industrial Code of the State of New York could be considered by the jury as some evidence of defendant’s negligence (see Major v Waverly & Ogden, 7 NY2d 332, 336; 1 Warren’s Negligence, §§ 8.03, 9.01, 9.02).
*937Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in memorandum.